Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00391-CV

                IN THE ESTATE OF Luisa R. MONTEMAYOR, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2010PC3012
                         Honorable Tom Rickhoff, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellees Diana Hernandez, Mario Montemayor, Miguel R.
Montemayor, and Elsa Montemayor recover their costs of this appeal from Appellant Marcelo R.
Montemayor.

       SIGNED April 22, 2015.


                                               _____________________________
                                               Patricia O. Alvarez, Justice